Citation Nr: 1815954	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-50 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954, including in Korea.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama issued in October 2015. 

On an October 2016 VA Form-9, the Veteran indicated he did not want an optional Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran's bilateral hearing loss was not shown in service or within one year after discharge from service, nor does it show that the Veteran's bilateral hearing loss is linked to or otherwise a result of the Veteran's service.

2.  Tinnitus first manifested many years after the Veteran's discharge from service, and the only medical opinion to address the etiology of his bilateral hearing loss weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C. §§ 1110, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist;  therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



II.  Overview of Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 ; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended to liberalize burdens of proof when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).   

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When considering evidence supporting a service connection claim, the Board must consider, case-by-case, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2017).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385  (2017).

To determine whether service connection is warranted for a disability, VA is responsible to decide whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive, and stating reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Service Connection for Bilateral Hearing Loss and Tinnitus 

In June 2015, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and ringing in the ears.  The Board finds that the Veteran's claims must be denied for the reasons set forth below. 

First, the Veteran's post-service medical records reveal that he has current diagnoses of bilateral sensorineural hearing loss and tinnitus, which an October 2015 VA examiner diagnosed by testing and applying the regulations described above.  Thus, the first element of service connection is met for both claims.  

Second, the Veteran's personnel service records show he drove truck during the Korean Conflict and thus his statements of exposure to noise are competent and credible as a combat Veteran in that military occupation.  The pertinent law allowing for this, 38 U.S.C. § 1154(b), does not establish service connection for a combat veteran; but instead aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  In his October 2015 notice of disagreement (NOD), the Veteran asserts that his post-service hearing loss and tinnitus resulted from near proximity loud noises without the benefits of proper hearing protection during service in Korea, including from a battery of artillery located near his motor transport.  Thus, the second element of service connection is met for both claims.  

Third, the issues disputed before the Board are whether these diagnosed hearing disabilities are related to service since the Veteran currently has medical diagnoses related to his claims and was exposed to noise consistent with his service.  Although the Board accepts the Veteran's description of in-service acoustic trauma, the evidence must still establish a nexus between his disabilities and those service events by competent and probative evidence.  See Gregory v. Brown, 8 Vet. App. 563 (1996);  Kessel v. West, 13 Vet. App. 9 (1999);  Libertine v. Brown, 9 Vet. App. 521 (1996).  

Turning to the nexus question, the Veteran was afforded a VA audiological examination in October 2015.  After reviewing the Veteran's claims file, obtaining a history from the Veteran and conducting an audiological evaluation, the audiologist stated that the Veteran suffers from bilateral hearing loss, but that it was less likely than not related to service.  As to his tinnitus claim, the VA audiologist also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  See October 2015 rationale portion of audiological opinion.  

In providing a rationale for her bilateral hearing loss findings, the audiologist noted that the Veteran's hearing upon entrance and exit from service were tested via the whispered voice hearing test (i.e., 15/15).  She noted right ear results of 84 percent and left ear results of 90 percent on the Maryland CNC word speech discrimination test;  and that the right and left ears did not display a permanent positive threshold shift.  In this case, she stated that the Veteran denied a history of civilian occupational and recreational noise exposure.  During his October 2015 VA audiological examination, the Veteran did not report to the VA examiner that his hearing loss began in the military, even though he reported conversely that it did on his June 2015 application for benefits;  instead, he reported that it onset when he first noticed it approximately twenty-two years ago, some time before he retired from civilian employment, apparently in the 1990s.  

The examiner stated that although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  The examiner stated that hearing loss does not cause tinnitus or vice versa. The examiner indicated that the SMRs were negative for tinnitus.  It was noted that the Veteran reported that he has tinnitus for 5 seconds per month or approximately 1 minute per year.  The examiner concluded that this is not noise-induced tinnitus.  

As to reporting symptoms of hearing loss, the Veteran told the October 2015 VA examiner that he thinks he has hearing loss sometimes when talking to his wife; and that during his one year in Korea he hauled ammunition for an artillery battalion without ear protection, including as it fired.  He reported that after separating from service in 1954, he was employed as a food broker, and denied family or ototoxic drug history of hearing loss.  As to reporting symptoms of his tinnitus claim, the Veteran reported that he began experiencing recurrent tinnitus twenty to thirty years prior to the October 2015 examination, again apparently some time in the 1990s or 1980s, once monthly, lasting five seconds.  Both contentions of onset of hearing loss and tinnitus reported to the October VA examiner differ markedly from those reported on the Veteran's initial claims form, where he reported they began in service.  The Board finds the Veteran's statements of onset to his medical examiner more probative than those he wrote on his application form because he may have thought he needed to declare they onset in service when making his claim, even though the law and regulations allow for later onset.      

Turning to the Veteran's service treatment records (STR), the Board observes they  are entirely negative for complaints or findings of hearing loss or tinnitus at any time during service, or at discharge; or within one year after separation.  Moreover, the file contains no medical or other records, public or private, showing complaints of related conditions or symptoms since service for many years up to 2014;  and the Veteran and his accredited representative have not pointed to any symptoms or conditions in their February 2018 brief.  On the contrary, the Veteran's August 1954 service separation examination notes the Veteran's ears as normal.  There are no medical records immediately after the Veteran's service discharge, or until approximately 2014, that diagnose hearing loss or tinnitus or any other plausibly related condition.  The claims folder is devoid of any pertinent treatment records or other medical documents until approximately December 2014 when it appears that the Veteran was initially diagnosed with mild sloping to severe sensorineural hearing loss in both ears and a Binaural hearing aid exam was performed for hearing aids.  In January 2015, VA fitted the Veteran with new hearing aids.  

Additionally, the Veteran's "whispered voice" hearing tests upon entrance and separation from service reflect right and left ear hearing as 15/15 in the 1950s.  Here, the Veteran's representative has argued that "these audiograms cannot be used as a basis for denial of service connection, as they did not contain a Maryland CNC Controlled Speech Discrimination Test..." or test frequencies specified in 38 C.F.R. § 4.85.  However, the October 2015 examination report does not represent that it used those findings as a sole or dispositive basis for its etiological opinion;  instead, it cites to them as one piece of relevant evidence among other findings, including the Veteran's own statements of onset.  In this respect, the Board finds the October 2015 VA examiner's etiological option rationale adequate because it relied upon the available evidence in the Veteran's file and examination of the Veteran.    

Again, the Board must review all relevant record evidence in the Veterans claims file, and the October VA examiner's etiological opinion may comment on all hearing test evidence in forming and expressing a nexus etiological opinion.  In this respect, the Board finds the October 2015 VA examiner competent due to education and training to administer the hearing and tinnitus tests; credible due to experience conducting such tests; and the findings expressed in the October 2015 VA examination report probative of etiology, considering all evidence present in the Veteran's file.  Thus, the Board lends the examiner's opinion great weight relative to other evidence of record.     

After reviewing all of the record evidence, the Board finds it probative that there is no medical evidence in the claims file that contradicts the October 2015 VA audiologist's opinion;  much less any contrary medical opinion that supports the claim for service connection for bilateral hearing loss or tinnitus.  The only other evidence of record supporting the Veteran's claims are his own lay statements.  In this regard, the Veteran is both competent and credible and granted great weight in reporting he drove a truck in Korea hauling ammunition for a 105 mm artillery battalion-including his exposure to firing noise when a fire mission was called.  Although the January 2018 accredited representative reports that the Veteran is sincere in his believe that exposure to noise in service caused his hearing loss and tinnitus, the question is not one of belief, but of medical evidence to establish a nexus, and the Veteran is not trained like the VA audiologist to offer such an opinion.  See Jandreau, supra.  Finally, there are no other medical options of record.  Although the Veteran reports that he visited a doctor after service shortly after discharge to check his ears, the claims file contains no evidence of any such visit or resulting treatment within any applicable period.  Furthermore, the Veteran has not asserted any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown or reported until 2014, over six decades after service separation;  therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309 (a) is not warranted. 

In making the above-referenced findings, the Board does not dispute the competency of the Veteran's statements that he has experienced hearing problems and tinnitus he believes are associated with his service.  The Board finds his statements less persuasive and probative when viewed in the context of the medical evidence in this case, or lack thereof, and the competent, credible October 2015 VA examiner's professional etiological opinion that adequately expresses a rationale for its conclusion.  While tinnitus is a condition inherently subjective in nature, as the Veteran's representative recited, and therefore readily capable of even lay diagnosis, the denial of the Veteran's tinnitus claim is based upon the Veteran's own statements in his medical records and during his October 2015 VA examination that his tinnitus developed many years, even decades, after service.  The diagnosis of type and causation of hearing loss is beyond competence of a lay person and requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, the Veteran's contentions of a nexus are of little probative value. 

In light of the foregoing, the Board concludes that the Veteran's bilateral hearing loss and tinnitus are not related to or a result of any incident in service.  The benefit of the doubt provision does not apply, and the claim must be denied, because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus on appeal.  See 38 U.S.C. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


